Per Curiam.
Suit upon a note reading thus:
“Due Spader and Sutherland, one hundred and eighteen dollars, and fifty cents, for shanties on the M. and M. V. R. Road, to be paid in good judgments on good men without relief from valuation or appraisement laws.
“ Marion, April 16, 1855. H. Pierce & Co.,
“ per W B. C.”
Answer, the general denial.
On the trial the defendants offered to prove the cash value of the judgments to guide the Court in the assessment of damages, but the Court refused, to hear the proof, and gave judgment for the amount named in the note.
J. Brownlee, for the appellants.
We think the note sued on is, in legal effect, precisely like that in Parks v. Marshall, 10 Ind. R. 20. There the note was to pay 400 dollars in the notes of a certain road —choses in action. Here the note is to pay 118 dollars, 50 cents, in good judgments. There is no condition made or election given. The sum is payable absolutely in judgments, evidently to be taken at their face, and their value was the true measure of damages in this suit. See, also, as in point, Williams v. Jones, 12 Ind. R. 561.
The judgment is reversed with costs. Cause remanded, &c.